UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 01-60263
                          Summary Calendar


                            Mesfin Ayele,

                                                          Petitioner,


                               VERSUS


                John Aschroft, U.S. Attorney General,

                                                          Respondent.




               Petition for Review of an Order of the
                     Board of Immigration Appeals
                            (A74-646-340)
                          October 24, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Mesfin Ayele petitions for review of an order of the Board of

Immigration    Appeals   (“BIA”)   dismissing   his   appeal   of   the

immigration judge’s order denying his application for asylum.        He

argues that he is entitled to asylum because he was persecuted

while living in Ethiopia and because he has a well-founded fear



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that he will be persecuted if he returns to Ethiopia.               He avers

that the     BIA’s   decision    denying   him   refugee   status   for   past

persecution is not supported by substantial evidence in the record

and that the BIA did not meaningfully consider evidence that he has

a   well-founded     fear   of   persecution     upon   return.     We    have

jurisdiction to consider his petition for review under 8 U.S.C. §

1105a.1

        We must uphold the BIA’s decision to deny Ayele asylum if the

decision was “‘supported by reasonable, substantial, and probative

evidence on the record.’”        INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992) (quoting 8 U.S.C. § 1105a(a)(4)); accord Mikhael v. INS, 115

F.3d 299, 302 (5th Cir. 1999).         That is, we may reverse the BIA’s

decision “only if the evidence presented by [Ayele] was such that

a reasonable factfinder would have to conclude that the requisite

fear of persecution existed.” Elias-Zacarias, 502 U.S. at 481.

        Having reviewed the record, we conclude that the evidence in

this case would not compel a reasonable factfinder to find that

Ayele has a well-founded fear of persecution.               We accordingly

AFFIRM the BIA’s decision to deny Ayele’s application for asylum.




    1
    The Illegal Immigration Reform and Immigrant Responsibility Act
of 1996 (“IIRIRA”) has replaced 8 U.S.C. § 1105a with 8 U.S.C. §
1252. See Pub. L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996).
The new provision, however, does not apply to petitioners such as
Ayele whose deportation proceedings commenced before April 1, 1997.
Instead, because a final order of deportation was entered against
him after October 30, 1996, the IIRIRA’s transitional rules apply.
See IIRIRA § 309(c)(1). We thus have jurisdiction under the old
Section 1105a.